In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-154 CR

NO. 09-03-155 CR

NO. 09-03-156 CR

____________________


ISAAC JAMES TRICE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 85235, 85236 and 85237




MEMORANDUM OPINION (1)
	Isaac James Trice was convicted on three indictments for aggravated robbery and
was sentenced in each case to 15 years of confinement in the Texas Department of
Criminal Justice, Institutional Division.   Trice filed notice of appeal on March 27, 2003. 
In each case, the trial court entered a certification of the defendant's right to appeal in
which the court certified that this is a plea-bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been
provided to the Court of Appeals by the district clerk.
	On April 1, 2003, we notified the parties that the appeals would be dismissed unless
amended certifications were filed within thirty days of the date of the notices and made part
of the appellate records by May 1, 2003.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
										PER CURIAM

Opinion Delivered May 8, 2003 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.